United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 20-1071                                               September Term, 2020
                                                                       USTC-ADM-2-19
                                                     Filed On: April 23, 2021
Yaakov Barr-Zvulun,

             Appellant

      v.

United States Tax Court, Admissions Office,

             Appellee

               ON APPEAL FROM THE UNITED STATES TAX COURT

      BEFORE:       Tatel, Pillard, and Walker, Circuit Judges

                                   JUDGMENT

       This appeal was considered on the record from the United States Tax Court and
on the briefs filed by the parties, see Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j).
Upon consideration of the foregoing and appellee’s motion for leave to file an appendix
and the lodged appendix, it is

       ORDERED that appellee’s motion for leave to file an appendix be granted. The
Clerk is directed to file the lodged appendix. The court will not consider appellant’s
extra-record exhibits. See Fed. R. App. P. 10(a). It is

       FURTHER ORDERED AND ADJUDGED that the United States Tax Court’s July
25, 2019 decision denying appellant’s request for reconsideration of the results of his
examination to practice as a non-attorney before that court be affirmed. The Tax Court
correctly concluded that the appellant had not demonstrated grounds for the
reconsideration of his examination results. It is undisputed that appellant did not pass
the Tax Court’s written examination, and appellant has not demonstrated that a clerical
error was made in scoring his examination. The Tax Court therefore provided appellant
with an opportunity for review that complied with its policy and the requirements of due
process. See Christiansen v. Admissions Clerk, 441 F. App’x 1, *2-3 (D.C. Cir. 2011).
Further, even if the court were to assume appellant is protected under the Americans
with Disabilities Act in this case, see 42 U.S.C. §§ 12131-12132, the record does not
support any argument that the Tax Court failed to properly accommodate appellant or
discriminated against him on the basis of disability. To the extent appellant now argues
the Tax Court violated the Occupational Health and Safety Act, did not comply with
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-1071                                                September Term, 2020

I.R.C. § 6330, or discriminated against him on a basis other than disability, such
arguments have been forfeited by his failure to raise them before the Tax Court, see
Cruz v. Am. Airlines, Inc., 356 F.3d 320, 329 (D.C. Cir. 2004), and, in any event, he has
not shown he would be entitled to relief on these grounds.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam



                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2